Citation Nr: 1703715	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  08-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to October 18, 2012, and greater than 40 percent thereafter, for mechanical low back pain with facet arthropathy at L5-S1.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted, in pertinent part, the Veteran's claim of service connection for mechanical low back pain with facet arthropathy at L5-S1, assigning a 10 percent rating effective December 15, 2005.  The Veteran disagreed with this decision in August 2007.  He perfected a timely appeal in May 2008.

In June 2012 and in June 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board directed that the AOJ obtain the Veteran's updated treatment records and schedule him for appropriate examinations to determine the nature and etiology of his mechanical low back pain.  These records subsequently were associated with the claims file and the requested examinations occurred in October 2012 and in July 2013.  Initially, by rating decision dated in February 2013, the RO assigned a higher 20 percent rating effective October 18, 2012, for the Veteran's service-connected lumbar spine disorder.  Subsequently, in a September 2013 rating decision, the RO assigned a higher 40 percent rating effective October 18, 2012, for the Veteran's service-connected lumbar spine disorder. 

In June 2014, the Board denied the Veteran's higher initial rating claim for mechanical low back pain with facet arthropathy at L5-S1.  The Veteran, through an attorney, and VA's Office of General Counsel filed a Joint Motion for Remand ("Joint Motion") with the United States Court of Appeals for Veterans Claims ("Court") in March 2015 requesting that the Court vacate and remand the Board's June 2014 denial of the Veteran's higher initial rating claim for mechanical low back pain with facet arthropathy at L5-S1.  The Court granted the Joint Motion later in March 2015.

Pursuant to the Joint Motion, the Board remanded this appeal again in August 2015 and March 2016 to the AOJ.

With regard to the TDIU issue, the Board notes that this issue was denied by the Board in a June 2013 decision and, most recently, denied in a June 2015 rating decision.  However, in a November 2016 Informal Hearing Presentation, the Veteran's representative again raised the issue of TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Specifically, the Veteran's representative wrote that new evidence generated after the June 2015 denial again raised the issue of entitlement to a TDIU.  A review of the record shows that the Veteran last worked as a police service aide in December 2014.  As such, the Board has taken jurisdiction of the TDIU issue in accordance with Rice.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  


FINDINGS OF FACT

1.  For the initial period at issue prior to October 18, 2012, forward flexion of the Veteran's thoracolumbar spine was to 80 degrees and there was no muscle spasm or guarding.  There were no incapacitating episodes or separately ratable neurological manifestations.

2.  Beginning October 18, 2012, the Veteran's low back disability has caused limitation of forward flexion to 20 degrees with pain; muscle spasms and guarding severe enough to result in an abnormal gait; and flare-ups due to the pain once to twice a week. But there were no incapacitating episodes or separately ratable neurological manifestations.

3.  The Veteran is service-connected for mechanical low back pain with facet arthropathy at L5-S1, evaluated as 40 percent disabling; bronchial asthma with chronic bronchitis, evaluated as 30 percent disabling; depressive disorder due to another medical condition with anxious distress, evaluated as 30 percent disabling; chronic medial collateral ligament strain, left knee, evaluated as 10 percent disabling; chronic medial collateral ligament strain, right knee, evaluated as 10 percent disabling; left knee instability, evaluated as 10 percent disabling; right knee instability, evaluated as 10 percent disabling; and hypertension, evaluated as noncompensably disabling; resulting in a combined disability rating of 80 percent.

4.  Resolving all doubt in the Veteran's favor, he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for service-connected mechanical low back pain syndrome with facet arthropathy at L5-S1 prior to October 18, 2012 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5242-5237 (2016).

2.  The criteria for a rating greater than 40 percent for service-connected mechanical low back pain syndrome with facet arthropathy at L5-S1 beginning October 18, 2012 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5242-5237 (2016).

3.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his lumbar spine disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection for a lumbar spine disability was granted and an initial rating was assigned in the August 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran was most recently afforded a VA spine examination in May 2016.  In the case at hand, neither the Veteran nor his representative has asserted that the May 2016 VA examination was inadequate or that such disability has worsened since the May 2016 VA examination.  See 38 C.F.R. § 3.327 (a) (2015).  Furthermore, there is no objective evidence indicating that there has been an increase in the severity of the Veteran's low back disorder since the May 2016 examination.  As such, the Board finds that it is not necessary to remand these claims for the purpose of scheduling a new VA examination.

The Board has considered whether it is necessary to remand the low back disability claim in light of the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  As will be discussed in more detail below, the Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59 (2016).  The Board notes that the Veteran is already in receipt of a rating for his low back disability that contemplates the maximum loss of range of motion and favorable ankylosis, and that the only way he may receive a higher schedular rating is by demonstrating unfavorable ankylosis.  (As will be described in more detail below, in the context of this claim, favorable ankylosis exists when the low back is fixed in a neutral position, while unfavorable ankylosis exists when the low back is fixed either in flexion or extension.)  Thus, entitlement to an increased rating may only be demonstrated by showing that the back is fixed in one particular position rather than in another.  This rating criterion does not involve assessment of range of motion, as the Veteran's ability to move his low back would necessarily preclude a finding of unfavorable ankylosis.  The Board therefore finds that a remand of this claim in order to obtain an examination that complies with Correia would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

The Board also finds that the agency of original jurisdiction (AOJ) has substantially complied with the Board's June 2012, June 2013, August 2015, and March 2016 remand directives.  Specifically, the AOJ afforded the Veteran new VA examinations in October 2012 (with an addendum opinion in July 2013), October 2015, and May 2016, obtained VA treatment records dated through October 2015, and readjudicated the claim (most recently) in a May 2016 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with the June 2012, June 2013, August 2015, and March 2016 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


II. Increased Rating Analysis

The Veteran's service-connected lumbar spine disability was evaluated as 
10-percent disabling for the initial period at issue from December 15, 2005 to October 17, 2012, and has been evaluated as 40-percent disabling effectively since October 18, 2012, under 38 C.F.R. § 4.71a, DC 5242.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Indeed, the Court also since has extended this practice even to claims that do not involve initial ratings, rather, also established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent disability rating. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating. 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, DCs 5235-5242.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Note (5) in DCs 5235-5242 provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Any associated objective abnormalities such as bowel or bladder impairment are to be rated separately under an appropriate DC.  See Note (1) of the General Rating Formula. 

Note (2) (see also Plate V) explains that, for VA compensation purposes, normal flexion of the thoracolumbar spine is from zero to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The normal combined range of motion, then, is 240 degrees and refers to the sum of the range of forward flexion, backward extension, left and right lateral flexion, and left and right rotation.

Because the General Formula is identical for all Diagnostic Codes pertaining to the spine other than for intervertebral disc syndrome (IVDS), consideration of other relevant diagnostic codes pertaining to the spine is not required.  See 38 C.F.R. § 4.71a, Codes 5235, 5236, 5238, 5239, 5240, 5241, 5242 (2012); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

IVDS should be evaluated either under the General Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25 (VA's combined ratings table). 

Under the Formula for Rating IVDS based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1) in Code 5243 for IVDS defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability of the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (indicating § 4.59 is for consideration even when the Veteran does not have arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

	A. Prior to October 18, 2012

Turning to the relevant evidence regarding the initial period at issue, the Veteran has asserted that he is entitled to an initial 20-percent disability rating prior to October 18, 2012.  Specifically, in his April 2008 substantive appeal, he wrote that the medical evidence showed arthritic involvement of two or more minor joint groups.  In addition, he claimed that he had incapacitating episodes that interfered with his sleep and prevented him from obtaining employment which warranted a 20 percent rating.

Prior to October 18, 2012 the Veteran received treatment for various disabilities at VA medical centers.  In December 2006, he reported numbness and tingling radiating down his legs from his back.  An electromyogram (EMG) and nerve conduction study (NCS), however, yielded normal results, meaning that he had no objective finding of radiculopathy or sciatic neuropathy.  It was also noted that an MRI of his lumbar spine was normal.  

During a May 2006 VA examination of his spine, the Veteran reported that he had developed back pain after being on crutches for approximately nine months.  He stated that he was not then currently working -but as reason for this he cited respiratory problems and various orthopedic problems, such as hip and knee pain bilaterally, so not on account of his low back disability.  Also at the time he did not have radiation of his pain into his lower extremities.  As well, there was no history of urinary or bowel problems.  He reported that his low back pain was constant, but he did not report any flare-ups.

Objectively, examination of his low back showed that he had good heel and toe raising.  Range of motion testing revealed active flexion of 80 degrees, 30 degrees of right and left bending, 10 degrees of extension, and 10 degrees of right and left rotation. He had a negative straight leg raising test.  There was no reflex, sensory or motor defects.  The examiner indicated the Veteran had good gluteal tone in his lower extremities and did not have paralumbar spasm.  On repeated motion, he did not have any increased pain or decreased range of motion.  The examiner stated that the Veteran did not show fatigability, weakness, lack of endurance or incoordination.  Further, there were no incapacitating episodes during the past 12 months.  A lumbar spine x-ray revealed facet arthropathy at L5-S1 and possible spinal stenosis in the lower lumbar spine.

Significantly, as will be discussed in depth below, a review of the evidence after October 18, 2012 shows a history of flare-ups and incapacitating episodes beginning in 2005.  However, in a May 2016 VA opinion it was noted that it was not feasible to objectively determine the extent to which (in terms of degrees) the Veteran's flare-ups of low back pain further limited his range of motion, both during the period from December 15, 2005 to October 17, 2012 without resorting to mere speculation.  Specifically, the examiner wrote that it was impossible to provide objective measurements in degrees from a timeframe which occurred in the past.

Upon consideration of the above evidence, the Board finds that an initial rating higher than 10 percent is not warranted prior to October 18, 2012.  As noted above, under the General Rating, the next higher 20 percent rating is assignable where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  Significantly, range of motion testing for the thoracolumbar spine during the May 2006 VA examination shows lumbar flexion to 80 degrees and the combined range of motion of the thoracolumbar spine was to 170 degrees.  There are no other range of motion findings pertinent to the period of time prior to October 18, 2012.  

In this regard, the Board has also considered the Veteran's functional impairment due to pain and other factors.  As noted, the Veteran was able to accomplish the noted range of motion, even with pain prior to October 18, 2012.  Moreover, the evidence simply does not reflect functional loss-in addition to that shown objectively-due to pain, weakness, excess fatigability, or incoordination (to include with flare-ups or on repeated use) warranting a disability rating in excess of the assigned rating.  Significantly, the May 2006 VA examiner found that, even with repeated motion, there was no increasing pain or decreasing range of motion and the Veteran did not show fatigability, weakness, or lack of endurance or incoordination.  In other words, even considering the Veteran's complaints of pain and stiffness, there is no evidence that these symptoms effectively result in thoracolumbar spine forward flexion less than 60 degrees, or the combined range of motion of the thoracolumbar spine less than 120 degrees.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of any higher rating for the Veteran's lumbar spine disability.  As the Veteran's thoracolumbar flexion is greater than 60 degrees and his combined range of motion of the thoracolumbar spine was greater than 120 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, a higher rating for the lumbar spine is not warranted on such basis.   

The Board further finds that, prior to October 18, 2012, the Veteran's low back disability did not result in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, at the May 2006 VA examination, there was no paralumbar spasm.  Therefore, an initial rating in excess of 10 percent is not warranted on this basis.  

In support of his claim that he has arthritic involvement in two or more minor joint groups, the Veteran submitted MRI results from a private radiologist dated in June 2007.  The MRI of his thoracic spine showed that he had dextroconvexity extending from T12 to T3 with the apex at T5.  The sagittal curvature was maintained, however, and the vertebral bodies, arches, processes, and ribs were of normal size, shape, and density.  As well, the intervertebral disc spaces were well maintained and the surrounding soft tissues unremarkable.  The MRI of his lumbar spine indicated his pelvis and sacrum were level.  There was levoconvexity extending from L5 into the thoracic spine with the apex at L2.  The gravity line was within normal limits.  The vertebral bodies, arches, and processes were of normal size, shape and density.  Also, the intervertebral disc spaces were maintained and the surrounding soft tissues unremarkable.

Under DC 5003, degenerative arthritis (hypertrophic/osteoarthritis) will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (meaning 0-percent disabling) under the appropriate DCs, a rating of 10 percent is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion but X-ray involvement of two or more major joints or minor joint groups, a 10 percent rating is assigned.  A 20 percent rating is assigned where the above is present as well as occasional incapacitating exacerbations.  DC 5003 indicates these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  In addition, these ratings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

Here, even accepting that the Veteran's low back disability is partly rated under DC 5242 of the General Rating Formula, so even conceding he has degenerative arthritis of his spine (in particular, in the thoracic and lumbar (thoracolumbar) segments), does not in turn entitle him to a rating higher than 10 percent because it is not shown that his arthritic pain resultantly restricted his range of motion to between 30 and 60 degrees.  Instead, even when considering his pain and its effect, forward flexion of his thoracolumbar spine was to 80 degrees, thus greater, and there was no muscle spasm or guarding.  So, according to the holdings in Mitchell, he was at most entitled to a 10 percent rating, in other words, just the minimum compensable rating.  See also Lichtenfels.

Moreover, there is no evidence of incapacitating episodes specific to the back warranting application of DC 5243 prior to October 18, 2012.  Significantly, while the Veteran reported that he would become incapacitated three to four times per week during a June 2006 VA general examination, this pertained to the Veteran's pulmonary disability.  Also, while August 2012 lay statements from the Veteran's wife, mother, and friends note that the Veteran had significant physical limitations due to joint disabilities and trouble at work, there is no description of incapacitating episodes requiring prescribed bedrest by a physician.  Significantly, the Veteran's wife reported that the Veteran had to take off time from work to attend medical appointments and occasionally missed work due to problems breathing but did not describe any incapacitating episodes of the back requiring bedrest prescribed by a physician.  Furthermore, while the Veteran reported experiencing muscle spasms to the back as well as incapacitating episodes in September 2012 correspondence, there is no indication that such muscle spasms were severe enough to cause abnormal gait nor any indication that the reported incapacitating episodes required prescribed bedrest by a physician.  Also, the Veteran never specifically related the claimed incapacitating episodes to the back disability and instead inferred that such exacerbations were related to left knee and/or respiratory disorders.  

Also, additional compensation under a separate DC, such as 38 C.F.R. § 4.124a, DC 8520, pertaining to impairment of the sciatic nerve, is also unwarranted prior to October 18, 2012.  As noted above, the December 2006 EMG was normal.

Therefore, the Board finds that, prior to October 18, 2012 an initial rating in excess of 10 percent for the Veteran's low back disorder, to include based on the General Rating Formula, Note 1 pertaining to associated neurologic impairments, and the Formula for Rating IVDS Based on Incapacitating Episodes, is not warranted.

	B. Beginning October 18, 2012

The Veteran is also requesting a rating higher than 40 percent since October 18, 2012.  The October 18, 2012 date coincides with the date of a VA compensation examination.  At that time, the Veteran reported experiencing flare-ups as a result of his low back pain.  He stated that his pain was worse with ambulation and prolonged standing.  Range of motion on forward flexion was to 90 degrees with pain at 90 degrees, so at the endpoint.  His extension was to 20 degrees with pain at 20 degrees, so also at the endpoint.  His right and left lateral flexion was to 20 degrees with pain at 20 degrees, again, at the endpoint.  Range of motion for both right and left lateral rotations also was to 20 degrees with pain starting at 20 degrees, so as well at the endpoint.  Upon repetition, there were no noted changes in his range of motion.  It was noted, however, that he had additional limitations, such as less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  The examiner further indicated the Veteran had tenderness in his lower back and a positive facet overlocking test.  As well, he had guarding and muscle spasms severe enough to result in an abnormal gait.  That said, there were no signs or symptoms of radiculopathy and no other neurological abnormalities or findings related to his thoracolumbar condition, such as bowel or bladder problems or pathologic reflexes.  He did not have IVDS.  The examiner also determined the low back disability did not impact the Veteran's ability to work.

As noted above, the Board remanded this claim for an addendum opinion to address specifically the severity and duration of flare-ups with the estimated further limitations of the range of motion during flare-ups.  In a July 2013 addendum opinion, the Veteran reported that he got various degrees of pain from prolonged standing and walking, from very mild and lasting just a few minutes to severe and lasting a day or more.  He said that, during the severe flare-ups, he lost total mobility of his lower back - in turn requiring him to observe total bed rest for the entire day and not go to work.  During those times, he was unable to lift, twist, bend or even tie his shoe laces.  He said he had those severe flare-ups once to twice a week.  He explained that his limitations were due to pain and not related to weakness, fatigue or incoordination.  Based on this information, the examiner commented that it appeared that the Veteran's lumbar spine range of motion was further limited by about 70 degrees of forward flexion and 20 degrees of extension, right and left rotation and lateral flexion.  He noted there were not variations in the findings between the initial single range of motion and after three repeated range of motions during the examination.  But he explained this was a common finding as it was entirely feasible for no change to be observed after three repeated range of motions since this was not a challenge that represented real life stress on the skeletal system.

Following the March 2015 Joint Motion, the Veteran was afforded another VA spine examination in April 2015.  This examiner continued diagnoses of lumbar strain and lumbar facet syndrome.  During this examination, the Veteran reported increased pain and stiffness of the back and indicated that prolonged standing and sitting increased his pain.  There was no radiculopathy, bowel or bladder incontinence, injury, or hospitalization/surgery/fever/chills.  He was last treated for his back in December 2014.  The Veteran reported experiencing flare-ups of the back, described as daily intermittent pain with prolonged standing and sitting, lasting a few hours.  The Veteran also reported experiencing functional loss/impairment due to the spine (regardless of repetitive use), described as pain with motion and limitation of motion.  

On range of motion testing the Veteran had forward flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  The abnormal range of motion contributed to functional loss, specifically pain with motion and limitation of motion and the examiner noted that the Veteran experienced pain on all motions.  There was no evidence of pain with weightbearing but there was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine, specifically, tenderness to deep palpation at the lumbar paravertebral muscles.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  It was noted that the Veteran was being examined immediately after repetitive use over time and that neither pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The Veteran was not being examined during a flare-up and the examiner wrote that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner wrote that neither pain, weakness, fatigability, nor incoordination significantly limited functional ability with flare-ups.  

The Veteran did have guarding or muscle spasm of the thoracolumbar spine but this did not result in abnormal gait or abnormal spinal contour.  Additional contributing factors of the disability included less movement than normal due to ankylosis, adhesions, etc; interference with sitting; and interference with standing.  Muscle strength testing was normal bilaterally and there was no muscle atrophy.  Reflex and sensory examination were also normal and straight leg raising test was normal.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine and no other neurologic abnormalities or findings related to a thoracolumbar spine disability.  There was no IVDS.  

The Veteran did regularly use an assistive device as a normal mode of locomotion, specifically a brace on the left knee.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis and there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the lumbar spine disability, to include scars.  Diagnostic testing was negative for arthritis as well as thoracic vertebral fracture.  There were no other significant diagnostic test findings and/or results.  The examiner wrote that the Veteran's lumbar spine disability impacted his ability to work, specifically, the Veteran had physical limitation with prolonged standing and sitting.  

Following the August 2015 Board remand, the Veteran was afforded another VA spine examination in October 2015.  The examiner continued a diagnosis of facet arthropathy, L5-S1.  At that time, the Veteran reported experiencing recurrent daily low back pain which, most of the time, was fairly bearable but, after experiencing a seizure, the Veteran develops severe lower back spasms that may last for several days.  Specifically, the Veteran reported that, after having a seizure, he must stay in bed because of spasms throughout his entire body, including the low back.  The Veteran reported that his low back pain was aggravated by prolonged or repetitive standing or walking.  He used pain medication when the pain was severe.  During flares, the Veteran reported that he could not lift, bend, or tie his shoes.  

The Veteran reported experiencing flare-ups of the back, described as occurring several times per week after repetitive use standing or walking with loss of function due to pain.  The Veteran also reported experiencing functional loss/impairment due to the spine (regardless of repetitive use). 

On range of motion testing the Veteran had forward flexion to 55 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  The examiner noted that the Veteran's flexion was significantly better during a July examination but the Veteran reported that he developed severe pain after that examination and was advised that he should only flex to the point where he felt comfortable.  The abnormal range of motion contributed to functional loss, specifically reduced mobility.  There was evidence of pain with weightbearing and there was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine, specifically, the Veteran was tender over the lower lumbosacral area.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  It was noted that the Veteran was not being examined immediately after repetitive use over time and that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner was unable to state without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  Specifically, the examiner wrote that it would be speculative to provide accurate range of motion findings due to a flare up or after repetitive use over time since the Veteran was not having a flare up at the time of the examination.  The examiner could not provide this information based on a hypothetical situation.  The Veteran was not being examined during a flare-up and the examiner wrote that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner was unable to state without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-up.  Specifically, the examiner wrote that it would be speculative to provide accurate range of motion findings due to a flare up or after repetitive use over time since the Veteran was not having a flare up at the time of the examination.  The examiner could not provide this information based on a hypothetical situation.  

The Veteran did have guarding or muscle spasm of the thoracolumbar spine but this did not result in abnormal gait or abnormal spinal contour.  Additional contributing factors of the disability included interference with standing.  Muscle strength testing was normal bilaterally and there was no muscle atrophy.  Reflex and sensory examination were also normal and straight leg raising test was normal.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine and there were no other neurologic abnormalities or findings related to a thoracolumbar spine disability.  There was no IVDS.  

The Veteran did not use an assistive device as a normal mode of locomotion.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis and there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the lumbar spine disability, to include scars.  Diagnostic testing was negative for arthritis as well as thoracic vertebral fracture.  There were no other significant diagnostic test findings and/or results.  The examiner wrote that the Veteran's lumbar spine disability impacted his ability to work, specifically, the Veteran's back disability would impact any job requiring prolonged standing and walking.  

The examiner wrote that he could not attest whether the Veteran loses total mobility of the low back requiring him to observe total bed rest for the entire day and not going to work, during which he is also unable to left, twist, bend, or even ties his shoes, during severe flare ups without resorting to mere speculation.  This was because the Veteran was not having a severe flare up the day of the examination and the examiner had never observed the Veteran in such a state. 

Following the March 2016 Board remand, the Veteran was afforded another VA spine examination in May 2015.  The examiner continued a diagnosis of facet arthropathy, L5-S1.  At that time, the Veteran reported continued constant low back pain when bending forward, backwards, reaching and, worst of all, arching backwards.  He had been losing more flexion over the years and experienced a lot of spasms.  The Veteran complained of intermittent radiating pain to the left leg up to the foot which occurred more after walking or standing for some time (he had to move around to find a comfortable potion often), intermittent (four to six times per week) numbness and tingling in the left leg/foot, more so when standing than sitting.  He also had occasional radiating pain/pressure to his right leg but not as often as his left (once or twice per month).  He denied numbness and tingling of the right leg and also denied new injuries.  The Veteran reported that his low back flare ups began during his military service in 2005.  The Veteran reported that these flare ups result in a lot of pain and discomfort and making it so the Veteran cannot of anything else when they are going on.  He had to react to the flare up by moving, pushing a certain way, taking pressure off, and making his legs straight.  This hurt him a lot in the back and on the left leg.  The Veteran reported that the flare ups (now occurring on average of five times per week) were a lot more frequent and more intense than at the onset.  The Veteran treated his symptoms with pain medication, heat, and massage therapy.  The Veteran denied acupuncture, injections, surgeries, or physical therapy (the last time being during service).  

The Veteran reported experiencing flare-ups of the back, described as a lot of pain, discomfort making it so the Veteran cannot do anything else when they are going on.  He had to react to the flare up by moving, pushing a certain way, taking pressure off, and making his legs straight.  This hurt him a lot in the back and on the left leg.  The Veteran also reported experiencing functional loss/impairment due to the spine (regardless of repetitive use). 

On range of motion testing the Veteran had forward flexion to 20 degrees, extension to 5 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 15 degrees.   The abnormal range of motion contributed to functional loss, specifically reduced mobility.  There was evidence of pain with weightbearing and there was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine, specifically, midline T1-4 and T10-S1.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  It was noted that the Veteran was not being examined immediately after repetitive use over time.  It was noted that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  Specifically, pain and weakness.  However, the examiner was unable to describe this in terms of range of motion because it would be speculative to provide accurate range of motion findings during a flare or after repetitive use over time since there was no flare up at the time of the examination.  The examiner could not provide this information based on a hypothetical situation.  The Veteran was not being examined during a flare-up.  It was noted that pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  Specifically, pain and weakness.  However, the examiner was unable to describe this in terms of range of motion because it would be speculative to provide accurate range of motion findings during a flare or after repetitive use over time since there was no flare up at the time of the examination.  The examiner could not provide this information based on a hypothetical situation. 

The Veteran did have guarding or muscle spasm of the thoracolumbar spine but this did not result in abnormal gait or abnormal spinal contour.  Additional contributing factors of the disability included less movement than normal due to ankylosis, adhesions, etc.; interference with sitting; and inference with standing.  Muscle strength testing was normal bilaterally and there was no muscle atrophy.  Reflex and sensory examination were also normal and straight leg raising test was normal.  There was no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine and there were no other neurologic abnormalities or findings related to a thoracolumbar spine disability.  There was no IVDS.  

The Veteran did constantly use an assistive device as a normal mode of locomotion, specifically bilateral knee braces due to bilateral knee disabilities.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis and there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the lumbar spine disability, to include scars.  Diagnostic testing was negative for arthritis as well as thoracic vertebral fracture.  There were no other significant diagnostic test findings and/or results.  The examiner wrote that the Veteran's lumbar spine disability impacted his ability to work, specifically, it was noted that the Veteran had been receiving Social Security disability benefits since 2015.  He previously worked as a police detective but lost his job due to seizures
and a low back disorder.  He last worked in December 2014 and received FMLA (Family Medical Leave Act) benefits until July 2015 when he medically retired due to seizures, COPD (chronic obstructive pulmonary disorder), and a low back disorder.  The low back disorder restricted bending, lifting, standing.  With regard to activities of daily living, it was noted that the Veteran had difficulty sleeping (wakes him up every night), doing chores, bending, picking up daughter; wife assigned caregiver helps put on shoes, and showering lower areas.

Specific to the March 2016 Board remand request, the May 2016 VA examiner noted the following active range of motion testing (initial and repetitive) in non weight-bearing (sitting): forward flexion to 20 degrees, extension to 5 degrees, right lateral flexion to 20 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 15 degrees.  The examiner noted that it was not feasible to objectively determine the extent to which (in terms of degrees) his flare-ups of low back pain further limited his range of motion, both during the period from December 15, 2005 to October 17, 2012, and the period beginning October 18, 2012 and continuing to the present time without resorting to mere speculation.  Specifically, the examiner wrote that it was impossible to provide objective measurements in degrees from a timeframe which occurred on the past (December 15, 2005 to October 17, 2012 and October 18, 2012 to April 2016).  In regards to the present time, the examiner noted that it would be speculative to provide accurate range of motion findings during a flare or after repetitive use over time since there is no flare up at the time of the examination.  The examiner could not provide this information based on a hypothetical situation.

Initially, the Board notes that the concerns of the March 2015 Joint Motion have been addressed by the May 2016 VA examination.  The May 2016 VA examiner maintained that he could not express, without resorting to mere speculation, additional limitation of function or additional range of motion loss or decreased mobility due to pain during flare-ups or after repetitive use over time.  The VA examiner maintained that based on his clinical judgment, it was not feasible to anticipate or predict limitation in function or motion, in specific degrees, with repetitive use.  The Board finds that the VA examiner's opinion complies with Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  The VA examiner has clearly articulated why it is not feasible for him to portray any additional functional impairment the Veteran experiences on repetitive use in terms of the degrees of additional loss in range of motion.  VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  

Upon consideration of the above evidence, the Board finds that a rating higher than 40 percent beginning October 18, 2012 is not warranted.  As above, under the General Rating, a disability rating higher than 40 percent based on orthopedic impairment requires a finding of ankylosis.  Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 86). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

There is no evidence that the Veteran's spine is fixed in position, or ankylosed.  Significantly, the Veteran had flexion to 90 degrees during the October 2012 VA examination, flexion to 70 degrees during the April 2014 VA examination, flexion to 55 degrees during the October 2015 VA examination, and flexion to 20 degrees during the May 2016 VA examination.  
	
While a disability rating higher than 40 percent is warranted when there is evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, the Veteran's reports of being bedridden and unable to do anything once or twice a week, during the extreme flare ups, is not definitionally equivalent to an actual incapacitating episode according to Note (1) in DC 5243 since there is no indication this bed rest is physician-prescribed, only instead at the Veteran's personal election.  Significantly, the October 2012, April 2015, October 2015, and May 2016 VA examiners also indicated that the Veteran did not have IVDS with resulting incapacitating episodes.

Also, additional compensation under a separate DC, such as 38 C.F.R. § 4.124a, DC 8520, pertaining to impairment of the sciatic nerve, is also unwarranted beginning October 18, 2012.  As noted above, during his October 2012 VA examination, he had no symptoms or indications of radiating pain, numbness or tingling into his lower extremities.  Indeed, there were no objective findings of radiculopathy or any other neurological abnormalities (e.g., bowel or bladder dysfunction) attributable to his low back disability.  While the Veteran complained of intermittent radiating pain/numbness to the lower extremities on VA examination in October 2015, physical examination in April 2015, October 2015, and May 2016 was negative for signs or symptoms due to radiculopathy.

Therefore, the Board finds that, beginning October 18, 2012 a disability rating in excess of 40 percent for the Veteran's low back disorder, to include based on the General Rating Formula, Note 1 pertaining to associated neurologic impairments, and the Formula for Rating IVDS Based on Incapacitating Episodes, is not warranted.

C. Extra-schedular Consideration

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected lumbar spine disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning additional staged ratings for such disability is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his low back disability as well as the functional impairment resulting from symptoms related to such disability, which includes, as noted by the VA examiners, decreased mobility, decreased bending, and difficulty with prolonged standing and sitting.  See DeLuca, supra; Mitchell, supra.  Furthermore, to the extent that such difficulty arises from the Veteran's back pain, such is contemplated by the 10 and 40 percent ratings assigned under the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, there are no additional symptoms of the Veteran's service-connected lumbar spine disability that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's low back disability.  Such service-connected disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's current ratings contemplate his functional loss, to include limited range of motion, as a result of his low back symptomatology both prior to and beginning October 18, 2012.  Moreover, there is no medical evidence of associated neurological impairment caused by his back disability. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected lumbar spine disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected low back disability is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent prior to October 18, 2012 and in excess of 40 percent thereafter for the Veteran's lumbar spine disability.  Therefore, the benefit of the doubt doctrine is not applicable, and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.
	
III. TDIU Analysis

The Veteran generally contends that he is unable to maintain employment due to his service-connected disabilities.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The Veteran is service-connected for mechanical low back pain with facet arthropathy at L5-S1, evaluated as 40 percent disabling; bronchial asthma with chronic bronchitis, evaluated as 30 percent disabling; depressive disorder due to another medical condition with anxious distress, evaluated as 30 percent disabling; chronic medial collateral ligament strain, left knee, evaluated as 10 percent disabling; chronic medial collateral ligament strain, right knee, evaluated as 10 percent disabling; left knee instability, evaluated as 10 percent disabling; right knee instability, evaluated as 10 percent disabling; and hypertension, evaluated as noncompensably disabling; resulting in a combined disability rating of 80 percent.
As such, he meets the threshold criteria for a TDIU.  See 38 C.F.R. §§ 4.16(a).  The remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.

In August 2012 correspondence, the Veteran's wife wrote that the Veteran was having trouble at work due to his service-connected joint disabilities.  In a December 2014 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he had last worked full-time as a police service aide in April 2014.

The May 2016 VA examination report shows that the Veteran was awarded Social Security disability benefits in 2015 based, primarily, on a seizure disorder, COPD, and a low back disorder.  Significantly, it was noted that the Veteran last worked in December 2014 and was on FMLA until July 2015 when he medically retired.

A February 2015 statement from the Veteran's VA doctor shows that the Veteran is permanently disabled due to epilepsy, COPD, general anxiety, as well as knee/back conditions.  Significantly, it was found that working was not recommended, including sedentary work.  Specifically, the physician that the Veteran could not work beyond four hour days three days per week.  Furthermore, attendant aid was needed, the Veteran required frequent rest/bedrest, could not participate in activities which accelerate his breathing, and could not be exposed to airborne irritants.  The Veteran could also not participate in prolonged walking, standing, or sitting.  The Veteran was restricted to limited bending, lifting, squatting, stairs, and climbing.  There was to be no prolonged talking or yelling, no prolonged exposure to computer screens or un-natural light, and no exposure to loud noises.   

Furthermore, April 2015, October 2015, and May 2016 VA spine examiners found that the Veteran's lumbar spine disorder impacted his ability to work.  Specifically, the April and October 2015 VA examiners noted that the Veteran had physical limitations with prolonged standing and walking.  The May 2016 VA examiner noted that the Veteran's lumbar spine disability restricted bending, lifting, and standing.  

Based on the foregoing, the Board finds that a TDIU is warranted.  While the evidence suggests that the Veteran's unemployment is due, in part, to a nonservice-connected seizure disorder, the evidence also shows that the Veteran's service-connected psychiatric disability, lumbar spine disability, bilateral knee disabilities, and respiratory disability collectively severely impact his ability to work.  Based on these factors, at the least, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities and, as such, a TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.
ORDER

An initial disability rating greater than 10 percent for mechanical low back pain with facet arthropathy at L5-S1 prior to October 18, 2012 is denied.

A disability rating greater than 40 percent for mechanical low back pain with facet arthropathy at L5-S1 beginning October 18, 2012 is denied.

A TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


